DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on June 14, 2021.

3.	Claims 1-3, 5, and 6 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
 	The closest prior art JP 2017132422 discloses an automatic driving vehicle that automatically travels. In such an automatic driving vehicle, it is preferable not to make a lane change as much as possible so as to reduce uncomfortable feeling to be given to an occupant.
	Regarding independent claim 1, although the prior art disclose several claimed limitations, the reference fails to disclose:
 “calculate a first angle and a second angle based on the map information, the first angle being a bending angle of a first division line at a junction where the two lanes merge together, the second angle being a bending angle of a second division line at the junction, the first division line being one of two outermost division lines in the division 
determine, as a merging lane, a lane defined by the second division line out of the two lanes when the first angle is larger than the second angle, wherein the processor is configured to output a result of determining.”
 	Regarding independent claim 5, although the prior art disclose several claimed limitations, the reference fails to disclose:
“extract, based on the map information, information on an arrow marking provided between the junction and a point distanced from the junction by a predetermined distance in a predetermined direction, the predetermined direction being a direction from the junction toward the two lanes;
extract, based on the map information, information on two division lines defining a lane where the arrow marking is present; and
determine, as a merging lane, a lane defined by an outside division line and a central division line when an arrow of the arrow marking, the information of which is extracted by the processor, is directed from the outside division line to the central division line, the central division line being a division line provided between the two lanes out of the two division lines, the outside division line being the other one of the two division lines.
wherein the processor is configured to output a result of determining.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661